ORDER
EDENFIELD, District Judge.
This action in the nature of mandamus is now before the court for consideration of plaintiff’s request that defendants be directed to credit the federal sentence he is presently serving with time he was required to spend in state custody without bond due to the fact that federal detainers had been filed against him.
The record shows that on April 24, 1967, while petitioner was in the custody of the State of Alabama a federal hold was placed on him because of a parole violator’s warrant which had been issued on March 29, 1967. On May 17, 1967, petitioner was indicted on another federal charge and a second hold was placed on him. Petitioner attempted to make bail on his state charges but was not permitted to do so because of the federal holds and he therefore remained in state custody without bail until November 4, 1967. He has never received credit for that time on either his state or federal sentences.
Petitioner contends that since he had to remain in custody solely because of the federal holds he was in custody “in connection with” the federal offense. Although no case exactly in point has been found from the Fifth Circuit, the Fourth Circuit has held in identical circumstances that while the petitioner had been held in a state institution he was effectively in federal custody when in fact it was the federal detainer which prevented his release. United States v. Werner, No. 12146 (4th Cir., Feb. 10, 1969). We believe this to be the better view and accept the Fourth Circuit’s opinion as controlling in this case.
Accordingly, petitioner shall be given credit on the federal sentences he is now serving for the time the federal detainers forced him to spend in state custody from April to November 1967.